Citation Nr: 0720681	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1957 to January 
1960.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas which denied the benefit sought 
on appeal.  The Board remanded the veteran's claim in January 
2005.

Thereafter, in a decision dated February 28, 2006, the Board 
denied the veteran's claim.  The Board vacated that decision 
in June 2006 because the veteran's attorney was not provided 
with a copy of the June 22, 2005, duty to assist letter sent 
to the veteran.  Accordingly, the case came before the Board 
in July 2006, at which time it was remanded to cure this 
defect and to provide the veteran and his representative with 
an opportunity to complete release forms so that treatment 
records from identified treatment sources could be obtained.  
As will be further explained herein, regrettably, another 
remand is required in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

As was pointed out by the Board in a remand issued in July 
2006, although the RO mailed the veteran a letter dated June 
22, 2005, which provided him with the notices required by the 
Veterans Claims Assistance Act of 2000 (VCAA), his attorney 
was not mailed a copy of such a letter.  The Board therefore 
directed that pursuant to 38 U.S.C.A. § 5103(a), the veteran 
and his attorney should both be mailed a new VCAA notice 
letter that accurately informs the veteran and his attorney 
of the information and evidence necessary to prove his claim 
for service connection for hypertension.

It was also pointed out that, in the March 10, 2006, "Motion 
to Reconsider Based on Denial of Due Process," the veteran's 
attorney argued that the Board had not attempted to obtain 
the records of a Dr. B.A.M.  Although the June 22, 2005, 
letter asked the veteran to complete a release form for Dr. 
B.A.M, the letter only referred to Dr. B.A.M. by his 
initials, not by his full name.  In the July 2006 remand, the 
Board also requested that the AMC should take the appropriate 
steps to obtain the records from Dr. B.A.M, but should refer 
to him by his full name in all correspondence with the 
veteran.  (To ensure the privacy of the veteran, the Board 
does not provide the full names of people associated with the 
veteran including his family members, friends, doctors, or 
others whose reference might identify the veteran.)  The 
Board explained that it was not necessary for the RO/AMC to 
use initials in letters sent to the veteran (or his attorney 
or representative) and noted that this practice may be 
confusing to the veteran.

In the July 2006 remand, the Board also observed that in 
addition to Dr. B.A.M, the June 2005 duty to assist letter 
requested that the veteran complete a release form for four 
other health-care providers that the RO only identified with 
initials: Dr. B.G., Dr. M., Dr. J.K., and F.T., DO.  The 
Board specifically requested that when the RO issued the VCAA 
letter discussed above, it should again request that the 
veteran submit the appropriate release forms for those 
health-care providers, but when it does so, it should list 
the physicians by names, not just by their initials.  For 
identification purposes, it was pointed out that Dr. B.A.M. 
submitted a letter dated May 2002, F.T, D.O., submitted a 
letter dated August 2001, and the veteran referred to Drs. 
B.G., M., and J.K. in an authorization form dated May 2001.

A review of the documents added to the file subsequent to the 
remand issued by the Board in July 2006, reflects that the 
record contains a duty to assist letter dated August 1, 2006, 
which was addressed to the veteran and was also issued to his 
representative.  In that letter, records from the 
aforementioned health-care providers were requested.  The 
veteran was asked to complete and return a separate VA Form 
21-4142, Authorization for Release of Information, for each 
listed health care provider.  The Board notes that no 
authorization forms were received subsequent to the August 
2006 duty to assist letter.  

However, unfortunately, in the duty to assist letter issued 
in August 2006, the doctors/private health-care providers 
were identified by their initials only, contrary to the 
Board's specific instructions in the July 2006 remand.  It is 
not clear whether this might explain the failure of the 
veteran and his representative to complete and return any of 
the authorization forms.  The United States Court of Appeals 
for Veterans Claims (Court) has underscored the role of 
agencies of original jurisdiction in carrying out the 
instructions in Board Remands.  As noted by the Court, the 
duties of the agencies of original jurisdiction in this 
regard are mandatory, and, furthermore, the Board of 
Veterans' Appeals is obligated to insure compliance with the 
instructions in Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

Therefore pursuant to Stegall, the veteran's claim must be 
remanded so that another duty to assist letter may be issued 
to the veteran and his representative.  The letter should 
request that the veteran complete a release form for the five 
aforementioned health-care providers that the RO has 
previously only identified with initials: (1) Dr. B.A.M (2) 
Dr. B.G., (3) Dr. M., (4) Dr. J.K., and (5) F.T., DO (doctor 
of osteopathy).  However, in this letter these health-care 
providers should be addressed by their names (at least by 
last name), not just by their initials.  As was previously 
pointed out by the Board, for identification purposes the 
names of these doctors/providers can be found in various 
documents of record: Dr. B.A.M. submitted a letter dated May 
2002; F.T, D.O., submitted a letter dated August 2001; and 
the veteran referred to Drs. B.G., M., and J.K. in an 
authorization form dated May 2001.  

Accordingly, this case is remanded for the following actions:

1.  Send the veteran and his attorney a 
letter requesting that the veteran 
provide any evidence in his possession 
that pertains to his claim.  Several VA 
Forms 21-4142, Authorization for Release 
of Information, should be enclosed and 
the letter should request that the 
veteran complete and return appropriate 
release forms for: (1) Dr. B.A.M; (2) Dr. 
B.G.; (3) Dr. M.; (4) Dr. J.K., and (5) 
F.T., DO.  The letter should refer to the 
physicians by their names, not by their 
initials.  

2.  Following completion of any 
development, the RO is requested to 
adjudicate the issue of entitlement to 
service connection for hypertension.  If 
the benefits sought on appeal remain 
denied, issue a Supplemental Statement of 
the Case (SSOC), and afford the appellant 
time in which to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



